UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: May 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 98.92% (Cost $ New York 85.28% Albany Parking Auth, Rev Ref Bond Ser 2001A 5.625% 07-15-25 BBB+ $385 423,169 Rev Bond Ser 2001A 5.625 07-15-25 BBB+ 365 375,439 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 6.750 07-01-40 BBB 1,000 1,029,010 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 1,057,870 Metropolitan Transportation Auth, Rev Serv Contract Commuter Facil Ser 3 7.375 07-01-08 A1 195 195,905 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 995,850 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 287,689 New York, City of, Gen Oblig Unltd Ser 2001B 5.250 12-01-17 AA 1,500 1,581,270 Gen Oblig Unltd Ser 2004J 5.000 05-15-23 AA 1,000 1,026,910 Gen Oblig Unltd Ser 1993A-10 (P) 0.950 08-01-17 AAA 300 300,000 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A 5.375 06-01-23 BBB 1,000 952,030 Rev Civic Facil Polytechnic Univ Proj 6.125 11-01-30 AAA 1,000 1,098,780 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB+ 1,000 1,010,510 Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10-01-28 BBB- 1,000 920,590 Rev Ref Polytechnic University Proj 5.250 11-01-27 A 1,000 948,630 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB- 1,000 867,510 Rev Terminal One Group Assn Proj 5.500 01-01-21 BBB+ 1,000 1,024,860 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 740 803,174 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AAA 1,500 1,613,475 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AA+ 2,000 1,166,200 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 460 495,135 Rev Wtr & Swr Sys Ser 2003F Subser F-2 (G)(P) 0.980 06-15-35 AA+ 325 325,000 Page 1 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000% 11-15-29 AAA $ $ Rev Ref Future Tax Sec Ser 2002A (Zero to 11-1-11 then 14.000%) (O) Zero 11-01-29 AAA 1,000 883,960 New York Liberty Development Corp, Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB- 1,000 1,003,170 New York Local Government Assistance Corp, Rev Ref Ser 1993C 5.500 04-01-17 AAA 1,225 1,378,370 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08-15-40 AA 3,000 415,920 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA- 1,000 1,084,670 Rev Miriam Osborn Mem Home Ser 2000B 6.875 07-01-25 A 750 774,240 Rev North Shore L I Jewish Grp 5.375 05-01-23 Aaa 1,000 1,106,260 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA- 2,000 2,207,620 Rev Ref State Univ Edl Facil Ser 1993A 5.250 05-15-15 AAA 1,000 1,090,540 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 7-1-10 then 6.050%) (O) Zero 07-01-25 AAA 1,000 956,620 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AA- 1,000 1,068,720 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA- 130 140,150 Rev Ref Orange Regl Med Ctr 6.125 12-01-29 Ba1 750 751,493 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 13.570 06-15-11 AAA 500 641,015 Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 20 20,075 New York State Thruway Authority Second, Rev Gen Hwy & Brdg Tr Fd Ser 2008A 5.000 04-01-22 AA 500 532,760 Oneida County Industrial Development Agency, Rev Civic Facilities Hamilton College Proj Ser 2007A Zero 07-01-29 AAA 5,330 1,760,872 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01-01-32 Baa3 1,000 979,190 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C 7.000 08-01-31 BB- 500 508,795 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4 (G) 6.750 10-01-19 BBB- 1,500 1,502,625 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,032,770 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,797,060 TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 AAA 775 833,644 Page 2 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec Zero 04-01-22 Aaa $ $ Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000% 11-01-30 BBB- 1,150 1,134,602 Yonkers Industrial Development Agency, Rev Cmty Dev Pptys Yonkers Inc Ser 2001A 6.625 02-01-26 Baa3 1,000 1,102,450 Puerto Rico 9.69% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (M) (P) 7.470 07-01-11 AAA 2,000 2,300,920 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 8.140 07-01-18 Aaa 500 575,605 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) 6.250 07-01-12 AAA 1,110 1,209,788 Puerto Rico Public Finance Corp, Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB- 1,005 1,079,078 Virgin Islands 3.95% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10-01-24 BBB+ 535 589,838 Rev Sub Lien Fund Ln Notes Ser 1998E 5.875 10-01-18 BBB- 1,500 1,514,010 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.07% (Cost $36,000) Joint Repurchase Agreement 0.07% Joint Repurchase Agreement with Barclays Bank Plc dated 5-30-08 at 2.150% to be repurchased at $36,006 on 6-2-08, collateralized by $31,107 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $36,720, including interest) 2.150% 36 36,000 Total investments (Cost $50,242,459)  98.99% Other assets and liabilities, net 1.01% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 3 John Hancock New York Tax-Free Income Fund Notes to Schedule of Investments May 31, 2008 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available . (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period.  The cost of investments owned on May 31, 2008 for federal income tax purposes, including short-term investments, was $50,182,473. Gross unrealized appreciation and depreciation of investments aggregated $3,049,341 and $478,920 respectively, resulting in net unrealized appreciation of $2,570,421. Notes to Schedule of Investments - Page 4 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Notes to Schedule of Investments - Page 5 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 99.06% (Cost $1 California 1.69% California, State of, Rev Economic Recovery Ser 2004C-5 (P) 0.830% 07-01-23 AA+ $1,665 1,665,000 Rev Ref Kindergarten University 2004A-4 (P) 0.830 05-01-34 AA 295 295,000 Massachusetts 88.55% Boston City Industrial Development Financing Auth, Rev Ref Swr Facil Harbor Electric Energy Co Proj 7.375 05-15-15 BBB 170 171,660 Boston Housing Authority, Rev Bond 5.000 04-01-27 AAA 3,255 3,377,779 Rev Bond 4.500 04-01-26 AAA 1,000 990,270 Boston Water & Sewer Commission, Rev Ref Sr Ser 1992A 5.750 11-01-13 AA 500 539,595 Freetown Lakeville Regional School District, Gen Oblig Unltd 5.000 07-01-23 AAA 1,000 1,031,890 Holyoke Gas & Electric Department, Rev Ser 2001A 5.000 12-01-31 Aaa 3,410 3,419,514 Massachusetts Bay Transportation Auth, Rev Assessment Ser A 5.250 07-01-31 AAA 1,000 1,102,390 Rev Preref Spec Assessment Ser 2000A 5.250 07-01-30 AAA 780 825,934 Rev Preref Spec Assessment Ser 2007A 5.250 07-01-30 AAA 150 158,834 Rev Ref Cap Apprec Ser 2007A-2 Zero 07-01-26 AAA 2,500 1,007,250 Rev Ref Preref Assessment Ser 2000A 5.750 07-01-14 AAA 845 903,313 Page 1 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Rev Ref Ser 1994A 7.000% 03-01-14 AAA $1,000 $1,166,900 Ref Ref Spec Assessment Ser 2007A 5.250 07-01-30 AA 70 71,902 Rev Ref Spec Assessment Ser 2006A 5.250 07-01-35 AAA 1,310 1,445,375 Rev Ref Sr Sales Tax Ser 2005A 5.000 07-01-31 AAA 2,000 2,148,600 Rev Ref Sr Sales Tax Ser 2008B 5.250 07-01-33 AAA 2,500 2,776,100 Rev Spec Assessment Ser 2004A 5.000 07-01-34 AAA 1,000 1,097,640 Massachusetts College Building Auth, Rev Ref Cap Apprec Ser 2003B Zero 05-01-19 AAA 1,000 596,190 Massachusetts, Commonwealth of, Gen Oblig Ltd Ref 5.500 11-01-17 AAA 1,000 1,145,280 Gen Oblig Ltd Ser 2001C 5.375 12-01-19 AA 1,000 1,082,080 Gen Oblig Ltd Ser 2002C 5.500 11-01-15 AA 1,000 1,134,070 Gen Oblig Ltd Ser 2005C 5.000 09-01-24 AAA 1,000 1,106,970 Gen Oblig Unltd Ser 2004C 5.500 12-01-24 AAA 2,000 2,284,100 Gen Oblig Untld Ser 2006E 5.000 11-01-25 AA 1,000 1,085,170 Massachusetts Development Finance Agency, Rev Belmont Hill School 5.000 09-01-31 A 1,000 1,078,010 Rev Curry College Ser 2005A 4.500 03-01-25 BBB 1,000 887,350 Rev Curry College Ser 2006A 5.250 03-01-26 BBB 1,000 978,450 Rev Linden Ponds Inc Facility Ser 2007A (G) 5.750 11-15-35 BB+ 1,500 1,333,200 Rev Plantation Apts Hsg Prog Ser 2004A 5.000 12-15-24 AAA 2,320 2,263,856 Rev Ref Combined Jewish Philanthropies Ser 2002A 5.250 02-01-22 Aa3 1,875 1,979,550 Rev Ref First Mortgage Orchard Cove 5.250 10-01-26 BB- 1,000 898,220 Rev Ref Mass College of Pharmacy Ser 2007E 5.000 07-01-37 AAA 1,000 1,020,450 Rev Ref Resource Recovery Southeastern Ser 2001A 5.625 01-01-16 AAA 500 538,335 Rev Ref Ogden Haverhill Proj Ser 1998A 5.600 12-01-19 BBB 500 500,320 Rev Resource Recovery Ogden Haverhill Proj Ser 1998B 5.500 12-01-19 BBB 1,500 1,482,525 Rev Volunteers of America Concord Ser 2000A 6.900 10-20-41 AAA 1,000 1,176,920 Rev YMCA Greater Boston Iss (G) 5.450 11-01-28 AA 3,000 3,101,160 Rev YMCA Greater Boston Iss (G) 5.350 11-01-19 AA 1,000 1,033,300 Massachusetts Health & Educational Facilities Auth, Rev Bal South Shore 1999F 5.750 07-01-29 A- 365 368,979 Rev Caregroup Ser 2008E-1 (M) 5.125 07-01-33 BBB+ 250 244,295 Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 AA 2,000 2,514,580 Rev Harvard Univ Iss Ser 2000W 6.000 07-01-35 Aaa 1,000 1,083,600 Rev Jordan Hosp Ser 2003E 6.750 10-01-33 BB+ 1,500 1,537,515 Rev Preref Partners Health Care Ser 2001C 5.750 07-01-32 AA 970 1,065,031 Rev Preref South Shore Hospital Ser 1999F 5.750 07-01-29 A- 635 665,810 Page 2 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Rev Ref Boston College Iss Ser 1998L 5.000% 06-01-26 AA- $ $ Rev Ref Boston College Iss Ser 1998L 4.750 06-01-31 AA- 1,000 986,230 Rev Ref Emerson Hosp Ser 2005E 5.000 08-15-35 AA 1,000 927,130 Rev Ref Harvard Pilgrim Health Ser 1998A 5.000 07-01-18 AAA 1,000 1,010,680 Rev Ref Lahey Clinic Med Ctr Ser 2005C 5.000 08-15-23 AAA 1,000 1,011,390 Rev Ref Partners Health Care Ser 2001C 5.750 07-01-32 AA 30 31,383 Rev Ref Williams College Ser 2003H 5.000 07-01-33 AAA 1,500 1,524,150 Rev Simmons College Ser 2000D 6.150 10-01-29 AAA 1,000 1,094,120 Rev Sterling & Francine Clark Ser 2006A 5.000 07-01-36 AA 1,000 1,022,650 Rev Univ of Mass Worcester Campus Ser 2001B 5.250 10-01-31 A+ 1,500 1,616,715 Rev Wheelock College Ser 2000B 5.625 10-01-30 Aaa 1,000 1,090,670 Massachusetts Housing Finance Agency, Rev Rental Mtg Ser 2001A 5.800 07-01-30 AAA 975 982,137 Rev Ser 2003B 4.700 12-01-16 AA- 1,265 1,273,058 Massachusetts Industrial Finance Agency, Rev Dominion Energy Brayton Point 5.000 02-01-36 A- 1,000 909,500 Rev Wtr Treatment American Hingham Proj (G) 6.900 12-01-29 BBB- 1,210 1,212,481 Rev Wtr Treatment American Hingham Proj (G) 6.750 12-01-20 BBB- 2,780 2,785,365 Massachusetts Port Auth, Rev Ref Bosfuel Proj 5.000 07-01-32 AAA 1,770 1,663,800 Rev Ser 1999C 5.750 07-01-29 AAA 1,250 1,329,825 Rev Spec Facil US Air Proj Ser 1996A 5.750 09-01-16 AAA 1,000 997,950 Page 3 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Massachusetts Special Obligation Dedicated Tax, Rev Ref Spec Oblig 5.500% 01-01-27 A $ $ Rev Spec Oblig 5.250 01-01-26 A 1,000 1,092,840 Massachusetts Turnpike Auth, Rev Ref MBIA-IBC Ser 1993A 5.125 01-01-23 AAA 445 486,857 Rev Ref Metro Hwy Sys Sr Ser 1997A 5.125 01-01-23 AAA 4,300 4,331,304 Rev Ref Metro Hwy Sys Sr Ser 1997A 5.000 01-01-37 AAA 300 300,054 Rev Ref Metro Hwy Sys Sr Ser 1997C Zero 01-01-20 AAA 1,000 583,110 Massachusetts Water Pollution Abatement Trust, Preref Pool PG Ser 9 5.250 08-01-18 AAA 2,440 2,738,485 Rev Preref Pool Prog Ser 7 5.125 02-01-31 AAA 645 687,325 Rev Ser 2007-13 5.000 08-01-28 AAA 1,000 1,042,510 Rev Unref Bal Pool Prog Ser 7 5.125 02-01-31 AAA 1,775 1,805,317 Unref Bal Pool PG Ser 2003-9 5.250 08-01-18 AAA 60 66,482 Narragansett Regional School District, Gen Oblig Unltd 5.375 06-01-18 Aaa 1,000 1,051,450 Pittsfield, City of, Gen Oblig Ltd 5.000 04-15-19 AAA 1,000 1,051,090 Plymouth, County of, Rev Ref Cert of Part Correctional Facil Proj 5.000 04-01-22 AAA 1,000 1,028,130 Rail Connections, Inc., Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-18 Aaa 1,750 978,688 Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-19 Aaa 2,415 1,264,422 Route 3 North Transit Improvement Associates, Rev Lease 5.375 06-15-29 AAA 3,100 3,286,930 University of Massachusetts, Rev Bldg Auth Facil Gtd Ser 2000A 5.125 11-01-25 AAA 1,000 1,063,010 New York 0.17% New York City Municipal Water Finance Auth, Rev Wtr & Swr Sys Ser 2003F Subser F-2 (P) 0.980 06-15-35 AA+ 200 200,000 Puerto Rico 8.66% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (X)(P) 7.470 07-01-11 AAA 2,000 2,300,920 Rev Ref Sr Lien Ser 2008A 6.125 07-01-24 BBB- 1,750 1,533,700 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 8.140 07-01-18 Aaa 1,500 1,726,815 Rev Inverse Floater (X)(P) 7.720 07-01-11 AAA 1,000 1,188,520 Puerto Rico Highway & Transportation Auth, Rev Preref Hwy Ser 1996Y 6.250 07-01-14 A- 955 1,116,615 Rev Ref Hwy Ser 2003AA 5.500 07-01-19 AAA 2,000 2,137,820 Rev Unref Bal Hwy Ser 1996Y 6.250 07-01-14 A- 45 50,214 Page 4 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on May 31, 2008 (unaudited) Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.18% (Cost $204,000) Joint Repurchase Agreement 0.18% Joint Repurchase Agreement with Barclays Plc dated 5-30-08 at 2.150% to be repurchased at $204,037 on 6-2-08, collateralized by $176,275 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $208,080, including interest) 2.150% 204 204,000 Total investments (Cost $111,323,802)  99.24% Other assets and liabilities, net 0.76% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. Page 5 John Hancock Massachusetts Tax-Free Income Fund Notes to Schedule of Investments May 31, 2008 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available, unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) This security having an aggregate value of $244,295, or 0.21% of the Fund's net assets, have been purchased as a forward commitments - that is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (X) Inverse floater bond purchased on secondary market.  The cost of investments owned on May 31, 2008, for federal income tax purposes, including short-term investments, was $110,986,653. Gross unrealized appreciation and depreciation of investments aggregated $5,371,905 and $1,088,934 respectively, resulting in net unrealized appreciation of $4,282,971. Notes to Schedule of Investments - Page 6 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Notes to Schedule of Investments - Page 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Exempt Series Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: July 21, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: July 21, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: July 21, 2008
